WHEELER, District Judge.
The appellants are said to be brothers, of the Chinese race, and their appeals from orders of deportation have been heard together. Lee Chick testifies that they are his only sons, bom in Sacramento, Cal. If this is true, they have as much right to be here as any person can have; if not true, they have none. He is corroborated by one witness, who may, however, be mistaken. The case depends mainly upon the testimony of Lee Chick. Several witnesses of his race have testified circumstantially to his calling a young man of Germantown, Pa., at several times, his only son. He denies the conversations, and says that young man is a deceased brother’s son, with whose history and whereabouts he seems well acquainted to within a short time. This person would he likely *828to have material knowledge. Government agents testify that they cannot find him. and he is not produced. The absolute denial of these conversations precludes any allowance for misunderstandings. They justly impeach Lee Chick, according to the credit of seimral witnesses to them.' Other testimony more remote has been given, bearing more or less in various ways upon the claims made. Care has been taken, on account of the importance of the cases to the appellants as well as to the government, to give full opportunity for producing evidence, and adequate consideration of what has been produced. Upon the whole the appellants may have been born in the United States, but that they were is not satisfactorily proved; therefore, being of this alien race, by the laws of this country and treaties with theirs they do not appear to be lawfully entitled to remain in the United States. The decisions of the commissioner must, according to this view of the case, be affirmed. Deportation ordered. Orders stayed 10 days.
June 28, 1899.